Case 1:18-cv-05680-LDH-SJB Document 75 Filed 12/04/20 Page 1 of 2 PageID #: 835

                                              Ira S. Nesenoff                        Barbara H. Trapasso         Philip A. Byler
                                              Andrew T. Miltenberg                   Tara J. Davis               Senior Litigation Counsel
                                              ______________________________
                                                                                     Diana R. Warshow            Rebecca C. Nunberg
                                              Stuart Bernstein                       Gabrielle M. Vinci          Counsel
                                                                                     Kara L. Gorycki             Jeffrey S. Berkowitz
 ATTORNEYS AT LAW
 ___________________________                                                         Cindy A. Singh              Counsel
                                                                                     Nicholas E. Lewis           Marybeth Sydor
 nmllplaw.com                                                                        Adrienne D. Levy            Title IX Consultant
                                                                                     Ryaan Nizam
                                                                                     Regina M. Federico


                                                                                    December 4, 2020

 VIA ELECTRONIC FILING
 The Honorable Sanket J. Bulsara
 Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                         Re:      Elliott v. Donegan, et al.,
                                  Civil Case No.: 1:18-cv-05680-LDH-SJB

 Dear Magistrate Judge Bulsara,

         We represent Plaintiff, Stephen Elliott, in the above-referenced matter and submit this letter
 in connection with parties’ joint letter, dated November 23, 2020, seeking amendment of a
 previously-approved confidentiality order and seeking an additional order with protections for a
 non-party document subpoena Plaintiff intends to serve on The New Republic. See ECF 74 (the
 “joint letter”). Plaintiff writes to notify Your Honor of his intention to serve said subpoena with a
 copy of the proposed order pending the Court’s approval of same.

        In support of the parties’ joint letter, dated November 23, 2020, the parties submitted a
 proposed order, to protect the identity of third parties who may have revealed experiences of sexual
 harassment, assault or abuse, which Plaintiff intended to annex to his subpoena to The New
 Republic. See ECF 74-3 (the “proposed order”). The proposed order was consistent with an Order
 Your Honor previously approved, which provided similar protections to third parties in connection
 with Plaintiff’s service of a subpoena on Google seeking personal identifying information of
 Google account holders. See ECF 35-1. Plaintiff has not yet served the subpoena on The New
 Republic, for want of the entered protective order.

         As discovery related to Defendant Donegan’s Communications Decency Act defense is
 currently scheduled to close on December 18, 2020, Plaintiff intends to serve the subpoena on The
 New Republic, with a copy of the proposed order, in anticipation of the Court’s acceptance of the
 confidentiality protections (Exhibit A). Plaintiff shall notify The New Republic that an entered
 version of the proposed order will be provided immediately upon receipt of same, although prior
 to the return date of the attached subpoena.


  NEW YORK           |   363 Seventh Avenue          |   5th Floor       |     New York, NY 10001   |   T: 212.736.4500   |   F: 212.736.2260

  BOSTON             |   101 Federal Street          |   19th Floor      |     Boston, MA 02110     |   T: 617.209.2188
Case 1:18-cv-05680-LDH-SJB Document 75 Filed 12/04/20 Page 2 of 2 PageID #: 836




         Plaintiff intends to serve the annexed subpoena to merely provide the recipient with
 sufficient notice of the request. The undersigned counsel has conferred with counsel for Defendant
 Moira Donegan and counsel consents to Plaintiff’s service of the subpoena with the proposed order
 attached, so long as Plaintiff provides the final order entered by the Court to The New Republic
 prior to the subpoena’s return date.

        Should Your Honor want to discuss the proposed order, the parties remain available to
 appear for a status conference to discuss the proposed orders pending before the Court. The parties
 thank Your Honor, for the Court’s courtesy and consideration.

                                                      Very truly yours,


                                                      By:    /s/ N.E. Lewis
                                                             Nicholas Lewis, Esq.
                                                             Nesenoff & Miltenberg LLP




                                                 2
